UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 5, 2010 Worldwide Energy and Manufacturing USA, Inc . (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation) 0-31761 (Commission File Number) 84-1536519 (IRS Employer Identification No.) 408 N. Canal Street, Unit A&B, South San Francisco, CA 94080 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code: (650) 794-9888 Copies to: Darrin M. Ocasio, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32 nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On April 5, 2010, Worldwide Energy & Manufacturing USA, Inc. (the “Company”) issued a press release announcing a restatement of its financial statements related to, among other thing, warrants issued in the Company’s 2008 financing.The press release is attached hereto as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits (c) Exhibits. 99.1 Press Release dated April 5, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WORLDWIDE ENERGY AND MANUFACTURING USA, INC. Date: April 5, 2010 By: /s/Jimmy Wang Jimmy Wang, Chief Executive Officer 3
